Citation Nr: 1645115	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-10 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) ) Regional Office (RO).  

The Veteran had a Board hearing in November 2015.

After the hearing, the Veteran submitted additional evidence.  He waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's COPD was not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis

The Veteran received a VA examination for his COPD in April 2012, where he was diagnosed as having COPD.  Thus, he has a present disability.  Furthermore, the Veteran reports that he was exposed to burning debris during service, and that he would without the aid of a respirator have to spray diesel fuel on sand to make landing strips for aircraft.  As such, the Board finds that the evidence establishes a competent report of an in-service event.  Therefore, the sole issue is whether the Veteran's COPD has a causal connection to his inhalation of diesel fumes or other environment hazards during service; that is, whether the nexus element of the claim is met.

Nexus Evidence

In the April 2012 VA examination, the examiner noted the Veteran was a truck driver and stated that the Veteran reported not being around burn pits during service.  The examiner also noted that the Veteran started smoking at the age of 17 and smoked about one pack per day until the age of 46.  The examiner opined that the Veteran's COPD was not caused by or a result of the Veteran's military service.  The rationale provided was that the COPD was caused by the Veteran's smoking and in support of this the examiner highlighted that the Veteran was not near any burn pits while in service.

The Veteran submitted a medical opinion from a private physician in November 2015.  This physician reviewed the Veteran's service treatment records and treatment records since separation from service.  The physician noted the Veteran was exposed to multiple inhalation hazards.  The physician then opined that the Veteran's COPD was related to his service when the Veteran was exposed to petroleum, wastes, and burn pits.  

The Board acknowledges the Veteran's statements as to the connection between his COPD and in-service inhalations.  In his April 2012 notice of disagreement (NOD), the Veteran noted that though he was not around any oil well fires, he was a truck driver throughout Saudi Arabia and Iraq.  The Veteran testified in a hearing before the Board in November 2015.  There, the Veteran testified that on a daily basis human waste would be burned at his camp.  He also detailed how he would spray diesel fuel on sand in order to make a landing pad for aircraft but did not have a respirator at the time.  The Veteran reported his inhalation of hazards was "nonstop."

In February 2016, the Board requested an additional medical expert opinion on the issue of causation from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in July 2016.  The claims file and the Veteran's medical records were reviewed.  The expert considered both the Veteran's exposure to environmental hazards during service and his smoking history.  The expert also outlined relevant treatment notes relating to the Veteran's COPD.  The expert opined that it was less likely than not that the Veteran's COPD began or was otherwise related to his military service.  The rationale provided was that the Veteran was diagnosed with COPD "long after military service."  The examiner stated that it was unlikely that his deployment to Southwest Asia for seven months caused the Veteran's COPD, and that exposure to a specific environmental hazard known to cause COPD was not documented.  Notably, the expert highlighted that upon the initial encounter of the Veteran and a private physician in October 2004, the physician stated there was no significant prior medical history or patient complaint as such there was no objective evidence before 2003 or 2004 that the Veteran had a chronic lung condition.  The expert further highlighted that cigarette smoke was the single biggest risk factor for COPD.  The expert noted that 80 percent of diagnosed COPD cases are from patients with cigarette smoking history, with the other 20 percent being from nonsmokers with genetic, environmental, or occupational predisposition.  

Additional Contentions

The Board notes that in an October 2016 brief, the Veteran's representative has presented four arguments for why service connection should be warranted or why VA's duty to assist has not been met.  First, the representative asserts that the April 2012 VA examination carries no probative value because the examiner mischaracterized the Veteran's report of being near burn pits, and the physician conducting the examination was merely a specialist in emergency medicine and thus "is not shown to have any expertise or competence in respiratory or pulmonary disorders."  The second argument advanced is that the additional VHA medical opinion obtained in July 2016 was deficient in that it failed to discuss specific environment inhalation hazards that VA has conceded and the opinion appears to have relied on, according to the representative, an inaccurate statement of the Veteran's environmental hazard exposure during service.  The third argument is that service connection may be warranted under 38 C.F.R. § 3.317.  The final argument advanced is that the July 2016 expert was not the correct specialist and therefore lacking in expertise and competence rendering the opinion "no more probative than the appellant's lay assertions," and that this expert's opinion was "devoid of any reasonable consideration of the appellant's environmental hazards . . . ."  Each contention will be addressed in turn.


The April 2012 VA examination

To the first argument that the April 2012 VA examination was in essence inadequate, the Board finds this is not so.  To the extent it is contended this examination was reliant on an inaccurate history of the Veteran's exposure to burning materials, the VA examination noted that the Veteran reported he was a truck driver and stated he was not around a burn pit.  The "medical history" section of the VA examination notes that the Veteran was in Desert Storm and was in the Gulf War from September 1990 to April 1991.  No statement from the Veteran in the record prior to the date of the VA examination related that the Veteran was around burn pits or burning material.  In his April 2012 NOD, the Veteran reported that he told the examiner he was not near any oil well fires, "but as to the location [he] was in, [he] could not really say, as [he] was a truck driver throughout Saudi Arabia and Iraq."  While the Board acknowledges the Veteran may have related that he was not hear oil well fires, the Board does not find that the Veteran's report of his history of exposure was mischaracterized by the VA examiner such that it rendered the VA examination inadequate.  

The July 2016 Medical Opinion

The Board will next address the argument that the July 2016 expert medical opinion was deficient.  The argument advanced is that this opinion did not consider the Veteran's exposure to environmental hazards VA has conceded.  This is not the case.  The expert noted that consideration was to be given to a history of possible exposure to environmental hazards while the Veteran served in Southwest Asia.  Likewise, the expert also specifically noted the private medical opinion submitted by the Veteran recounting the Veteran's exposure to "petroleum wastes burn pits."  Indeed, the medical opinion also contains citation to the Veteran's April 2012 NOD where he clarified that he merely told the April 2012 examiner he was not around oil well fires, but was a truck driver throughout Saudi Arabia and Iraq.  The July 2016 opinion thus considered, and provided direct citation to, the Veteran's reported environmental exposure to burning material while in service.  The examiner nonetheless reached a conclusion that the Veteran's COPD was less likely than not related to service.  

Furthermore, the Board does not find the expert relied solely on the Veteran's admission that he was not around burn pits while in service to render an opinion.  While the expert did cite the statement the Veteran contested was mischaracterized relating to exposure to burn pits, the expert's opinion also relied on a detailed account of the Veteran's medical history, the opinions of previous medical professionals contained in treatment notes, and even statistical evidence of the prevalence of COPD among smokers.  Thus, the examiner did consider the hazardous exposures recounted by the Veteran, and while noting the Veteran's words as reported by the April 2012 examiner, did not solely rely on such to support the opinion, and ultimately pointed to the most likely intercurrent cause of cigarette smoking.

Compensation under 38 C.F.R. § 3.317

The next argument advanced is that service connection may be warranted under 38 C.F.R. § 3.317.  See 38 U.S.C.A. § 1117.  This regulation provides for compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses (MUCMI) when they become manifest during service in the Southwest Asia theater, or to a degree of 10 percent or more not later than December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any know clinical diagnosis.  The Board notes that an extension of the presumptive period was recently made to December 31, 2021.  See 81 Fed. Reg. 71382 (Oct. 17, 2016).  A "medically unexplained chronic multisymptom illness" is in turn defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs.  See 38 C.F.R. § 3.317(a)(2)(ii).  

The Board notes that the Veteran underwent a Gulf War General medical examination, with a further examination focused on respiratory conditions, in April 2012.  In the examination report, the examiner was directed to identify each affected system or area for any conditions the Veteran claimed was secondary to Southwest Asia exposure that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  The examiner indicated "respiratory" and "respiratory conditions (other than tuberculosis and sleep apnea)."  The examiner indicated that there were no diagnosed illnesses for which no etiology was established.  Furthermore, in the remarks section of the VA respiratory conditions portion of the examination, the examiner makes clear the Veteran has a diagnosis of COPD, but does not have either a diagnosed MUCMI or a chronic multisymptom illness with partially explained etiology.  The examiner then emphasized that the Veteran "has a disease with a clear and specific etiology-COPD."  A September 2016 letter noting participation in a Persian Gulf Registry examination recorded a diagnosis of COPD among others.  It made no conclusions regarding a nexus or undiagnosed illness.

Since the Veteran's signs and symptoms have been attributed to a known clinical diagnosis in COPD, it is not an undiagnosed illness.  Moreover, the record does not reflect that COPD is a MUCMI.  Other than the bald contention, the competent medical evidence tends to show that COPD is understood.  For instance, the July 2016 VHA expert noted that the causation is 80 percent from patients with a cigarette smoking history and 20 percent from those with genetic, environmental, and occupational disposition.  In any case, even partially understood illnesses are not considered MUCMIs.  See 38 C.F.R. § 3.317(a)(2)(ii).  As such, the presumptive provisions pertaining to service in the Persian Gulf under 38 C.F.R. § 3.317 are not applicable in this Veteran's case.

Competency of the April 2012 and July 2016 Experts

The final contention relates to the competency of the April 2012 VA examiner and the July 2016 VHA expert.

To the argument that the April 2012 VA examiner lacked the requisite expertise in pulmonary disorders, the Board notes that the VA examiner is a medical professional and thus has undergone the requisite medical education and training to render the provided medical opinion.  Even if another medical professional potentially has more expertise, this does not render a medical professional with less expertise not competent to provide an opinion.  Instead, it is part of the analysis in weighing any conflicting opinions.  The presumption that an examiner is competent has not been rebutted in this case.  See Parks v. Shinseki, 716 F.3d 581 (Fed. Cir. 2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288 (Fed .Cir. 2009).  See also Mathis v. McDonald, 834 F.3d 1347 (Fed. Cir. 2016) (denying an en banc hearing to reconsider the presumption of competence set forth in this line of cases).  Therefore, the April 2012 VA examination possesses probative value in the determination of the Veteran's claim as it constitute competent medical evidence as to the nexus element of the claim. 

The representative also advanced the contention that the July 2016 expert was not a pulmonologist as requested in the February 2016 VHA opinion request for a specialist opinion and as such renders the July 2016 medical opinion no more probative that the Veteran's lay statements.  As an initial matter, the Board notes that a pulmonologist was requested, and that the provider of the July 2016 opinion is not a pulmonologist.  However, the examiner noted that he had discussed the case with a named VA pulmonologist, and that such pulmonologist agreed with the provided opinion and rationale.  The opinion provided was amply supported by citation to the Veteran's objective medical history and was rendered with due consideration to the Veteran's lay statements about his in-service environmental hazard exposure.  Since the July 2016 examiner indicated that the claims file was reviewed, such review includes not only the lay statements submitted by the Veteran and the testimony the Veteran provided at his Board hearing, but also the entirety of the relevant medical evidence of record.  The expert also possesses the relevant medical education and training to provide the requested opinion, and in fact relied on further consultation with a pulmonologist.  

Similar to above, the presumption of competence has not been rebutted.  Moreover, because the July 2016 physician consulted with a VA pulmonologist who agreed with the opinion and rationale, there was substantial compliance with the Board's VHA opinion request letter.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's instructions were substantially complied with).  As such, the Board finds the July 2016 opinion to be a great deal more probative than the lay statements of the Veteran as it constitutes sufficient expert medical evidence.  
Final Nexus Analysis

In consideration of the evidence of record, the Board finds that the Veteran's COPD was not incurred in service and therefore concludes that service connection in this case is not warranted.  The Board finds the July 2016 expert medical opinion persuasive and quite probative on the issue of the etiology of the Veteran's COPD, including in conjunction with the April 2012 VA examination report.  This is so because, while the Board acknowledges the opinion submitted by the Veteran's private physician, the July 2016 opinion gave a detailed outline of the Veteran's medical history related to COPD and supported its conclusion not only with reference to such medical history, but also with statistics supporting the notion that the Veteran's smoking is more likely the cause of the Veteran's COPD.  The Board acknowledges the Veteran's report that his COPD began approximately in the mid-1990s.  See March 2012 statement.  However, as the expert opinion noted, the Veteran was seen in October 2004 and at that time had no long-running medical problems.  

Both the April 2012 VA examination and the July 2016 expert medical opinion point to the Veteran's long smoking habit, rather than environmental inhalation hazards while in service, as the etiology of his COPD.  Both examiners possessed the requisite medical education and training to render an opinion.  Their opinions were based on a review of the entire record.  The July 2016 examiner included direct citation to relevant medical evidence in the claims file, articulated an opinion, and supported it with a more than adequate rationale based on the evidence, medical principles, and consultation with a pulmonologist.  The private medical opinion submitted by the Veteran, which was also authored by a competent expert but with little to no rationale, is thus outweighed by the evidence suggesting that the Veteran's cigarette smoking is the cause of his COPD and not an in-service event.  

The Board thus finds that the preponderance of the evidence weighs against the Veteran's claim of service connection for COPD in that the nexus element has not been established.  As such, the benefit of the doubt doctrine is inapplicable in the present case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for COPD.  
ORDER

Service connection for COPD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


